Per Curiam.
It appears that the commissioner appointed to take the testimony of the New Jersey witness complied with the requirements of the statute and the rules, and her omission to certify that she was a notary public, as described in the order appointing her, or to affix her notarial seal, did not warrant the suppression of the deposition.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Delehanty, Lydon and Crain, JJ.